Case 1:21-cv-22828-KMW Document 7 Entered on FLSD Docket 09/03/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 1:21-CV-22828 –WILLIAMS/MCALILEY

  ERNESTO DIAZ,

         Plaintiff,

  vs.

  A & Y GPR SERVICE CORP,
  CONSTRUCTION SOLUTIONS PRODUCTS, INC.,
  ARISLEIDY HERNANDEZ, and
  ERIX L. ROBAINAS SERRANO,

        Defendant.
  ______________________________/

                             PLAINTIFF’S STATEMENT OF CLAIM

         Plaintiff, Ernesto Diaz, pursuant to the Court’s Order entered on August 11, 2021 [ECF No.

  4], files his Statement of Claim based on the information known to him and estimates as follows:

                                        Preliminary Statement

         This Statement of Claim is not be construed as a demand, nor as an exact quantification of

  her damages, but merely as a case management tool required by the Court. See Calderon v. Baker

  Concrete Const., Inc., 771 F.3d 807, 811 (11 Cir. 2014) (“That document is an extra-Rules practice
                                               th




  used by the district court for its convenience and to aid in case management. It does not have the

  status of a pleading and it is not an amendment under Rule 15 of the Federal Rules of Civil

  Procedure.”)




                                                    1


                        135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-22828-KMW Document 7 Entered on FLSD Docket 09/03/2021 Page 2 of 3




                                   Information Requested by the Court

          1.       Plaintiff does not have all of the time and pay records from his employment at this

  time, and so he must estimate the hours that worked, the pay that received for those hours, and the

  corresponding wages due.

          2.       Plaintiff prepared this Statement of Claim with the assistance of counsel.

          3.       Plaintiff estimates that he is owed $11,600.00

          4.       Plaintiff estimated the amount he is owed as follows:

                                       June 4, 2020 to July 16, 2021
                                                (58 weeks)

               •   Plaintiff was paid $20 per hour.

               •   Plaintiff’s overtime (half-time) rate owed is $10 per hour.

               •   Plaintiff estimates he worked an average of 60 hours a week

                          (20 hours overtime estimated per week).

               •   20 OT hours a week x $10/Hour OT = $200.00/week OT owed

               •   $200.00 per week x 58 weeks = $11,600.00 in overtime wages owed

          5.       Plaintiff also seeks liquidated damages in an amount equal to his unpaid/underpaid

  overtime wages plus his attorneys’ fees and costs.

          6.       Plaintiff’s Statement of Claim is based upon the information currently known and/or

  available.

          7.       Plaintiff reserves the right to amend this Statement of Claim based upon additional

  information provided by Defendants, through discovery, and/or as additional/different information

  becomes known.


                                                       2


                          135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:21-cv-22828-KMW Document 7 Entered on FLSD Docket 09/03/2021 Page 3 of 3




         8.        This Statement of Claim does not include any computation of for damages other

  than those sought in the operative/pending Complaint and is subject to revision through the course

  of discovery and/or the amendment of the Complaint.

         9.        Attorneys’ Fees and Costs. As of the filing of this document, Plaintiff has incurred

  the following attorneys’ fees and costs in prosecution of his claims:

         Costs :                                                                   $ 582.00

         Attorneys’ Fees:                                                          $2,190.00

                   Brian H. Pollock, Esq. ($450.00/hour x 3.7 hours)               $ 1,665.00

                   Toussaint Cummings, Esq. ($350.00/hour x 1.2 hours)             $   420.00

                   Estefania Di Mare ($150.00/hour x 0.7 hours)                    $   105.00

                                                           Grand Total: $2,772.00

         The foregoing amounts are subject to increase commensurate with the expenditure of

  additional time, effort, and expense in this matter.

         Respectfully submitted this 3rd day of September 2021.

                                                           Toussaint Cummings, Esq.
                                                           Toussaint Cummings, Esq. (174742)
                                                           toussaint@fairlawattorney.com
                                                           FAIRLAW FIRM
                                                           135 San Lorenzo Ave
                                                           Suite 770
                                                           Coral Gables, FL 33146
                                                           Tel: 305.230.4884
                                                           Counsel for Plaintiff




                                                      3


                          135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
